DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


IN THE CLAIMS


5. (new) A method for a server in a communication system comprising: 
storing subscription information on a user equipment (UE); and 
providing the subscription information for a first communication apparatus selected by a base station, 
wherein based on the subscription information, a signal for registration of the UE sent by the UE is forwarded to second communication apparatus that is different from the first communication apparatus via the base station.

6. (new) A server in a communication system comprising: 
a processor configured to store subscription information on a user equipment (UE); and 
a transmitter configured to provide the subscription information for a first communication apparatus selected by a base station,
 wherein based on the subscription information, a signal for registration of the UE sent by the UE is forwarded to a second communication apparatus that is different from the first communication apparatus via the base station.

7. (new) A method for a user equipment (UE) in a mobile communication system, the method comprising: 
sending a first signal, related to a location of the UE, to a base station; and
receiving a second signal, related to a location of the UE, from an communication apparatus via the base station, 

wherein the base station resends the first signal to a second communication apparatus, different from the first communication apparatus, based on subscription information on the UE provided by a server, and 
wherein the UE receives the second signal from the second communication apparatus via the base station.

8. (new) A user equipment (UE) in a mobile communication system, the UE comprising: 
a transmitter configured to send a first signal, related to a location of the UE, to a base station; and 
a receiver configured to receive a second signal, related to a location of the UE, from an communication apparatus via the base station, 
wherein the base station selects a first communication apparatus for the UE upon receiving the first signal and sends the first signal to the first communication apparatus, 
wherein the base station resends the first signal to a second communication apparatus, different from the first communication apparatus, based on subscription information on the UE provided by a server, and 
wherein the UE receives the second signal from the second communication apparatus via the base station.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 5-8 are allowed in view of the terminal disclaimers and Applicant’s arguments filed on 4/2/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642